Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (2013/0240851) found in IDS, hereinafter ‘851, and further in view of Lee (2015/0333296) found in IDS, hereinafter ‘296.
Fig 7 of ‘851 discloses an OLED (Organic Light Emitting Diode) device comprising:
1. 	“a substrate including a red sub-pixel area [410R], a green sub-pixel area [410G] and a blue sub-pixel area [410B]; 
a first electrode and a second electrode [401,402] on the red sub-pixel area [410R], the green sub-pixel area [410G] and the blue sub-pixel area [410B] of the substrate; 
a red emission layer [404R], a green emission layer [404G], and a blue emission layer [404B] between the first electrode and the second electrode [401,402]; 
a common hole transporting layer [not numbered, see paragraph 0181] disposed between the first electrode [401,402] and the red emission layer [404R] and disposed in an entirety of the red sub-pixel area [410R], the green sub-pixel area [410G] and the blue sub-pixel area [410B]; 
wherein each of the red emission layer [404R], the green emission layer [404G], and the blue emission layer [404B] is formed without using a patterning mask and is disposed in the entirety of the red sub-pixel area [410R], the green sub-pixel area [410G] and the blue sub-pixel area [410B].” (‘851 discloses each layer 404 in each sub-
But does not disclose:
“a first hole transporting layer disposed between the red emission layer and the green emission layer in the green sub-pixel area; and 
a second hole transporting layer disposed between the green emission layer and the blue emission layer in the blue sub-pixel area” 
	However, additional hole transporting layers positioned between the color light emitting layers are well known in the art as evidenced by Fig 4 of ‘296, which discloses an RGB OLED with a common HTL 130a between the bottom electrode 110 and the color emitting layers 140a-142a, and also first and second additional HTL 170a between the color emitting layers 140a-142a and 180a-182a in the green sub-pixel area Gp and the blue sub-pixel area Bp.
It would have been obvious to one of ordinary skill in the art to incorporate the teachings of ‘296 into the device of ‘851 by inserting additional hole transporting layers in the green and blue sub-pixel areas, since the combination would yield the predictable result of facilitating the transport of holes to the light emitting layers and thereby improving the luminous efficiency of the OLED.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
	Combination of ‘851 and ‘296 further discloses:
2. 	“wherein the OLED device emits a red light [λR] in the red sub-pixel area [410R], a green light [λG] in the green sub-pixel area [410G] and a blue light [λB]  in the blue sub-pixel area [410B].” 
3. 	“wherein the red sub-pixel area [410R] of the OLED device comprises: 
the red emission layer [404R]; 
the green emission layer [404G] disposed on the red emission layer; and 
the blue emission layer [404B] disposed on the green emission layer.”  

the red emission layer [404R]; 
a first hole transporting layer [170a of ‘296] disposed on the red emission layer [preposition “on” as defined in the applicant’s specification does not limit the precise position and may include intervening layers between the claimed layers, therefore the claimed structure is not limited to the order of layers specified in the claim]; 
the green emission layer [404G] disposed on the first hole transporting layer; and 
the blue emission layer [404B] disposed on the green emission layer.”  
5. 	“wherein the blue sub-pixel area [410B] of OLED device comprises: 
the red emission layer [404R];  
the green emission layer [404G] disposed on the red emission layer; 
a second hole transporting layer [170a of ‘296] disposed on the green emission layer [same argument as in claim 4 above]; and 
the blue emission layer [404B] disposed on the second hole transporting layer.”  
6. 	“wherein each of the first hole transporting layer and the second hole transporting layer [170a of ‘296] comprises at least one of a hole injection layer and a hole transporting layer doped with a p-dopant [see paragraph 0181 of ‘851].” 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 filed on 1/26/21 have been considered but they are moot in view of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 11-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/M. A. Golub-Miller/Primary Examiner, Art Unit 2828